UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6416




In Re:   ANDRE LAMAR WOODY,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                          (1:07-cv-00017)


Submitted:   May 25, 2007                   Decided:   June 1, 2007


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre Lamar Woody, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andre Lamar Woody petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for reconsideration.   He seeks an order from this court directing

the district court to act and permission to file his petition in

forma pauperis.    We find there has been no undue delay in the

district court.   Accordingly, although we grant Woody’s motion to

proceed in forma pauperis, we deny his petition for mandamus

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -